        Case 2:19-cv-06728-ODW-JEM Document 5 Filed 08/02/19 Page 1 of 1 Page ID #:72
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 DLA Piper LLP (US)
 Eliot R. Hudson (SBN 66251)
 555 Mission Street, Suite 2400, San Francisco, CA 94105
 Tel: 415.615.6026

 Benjamin W. Turner (SBN 256092)
 550 South Hope Street Suite 2400, Los Angeles, CA 90071
 Tel: 310.595.3000

 ATTORNEY(S) FOR: Defendant      Protectve Insurance Company
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
Personnel Staffing Group, LLC, dba MVP Staffing

                                                              Plaintiff(s),
                                     v.

Protective Insurance Company                                                                 CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Defendant Protective Insurance Company
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                       PARTY                                                         CONNECTION / INTEREST
Personnel Staffing Group, LLC                                                        Plaintiff
Daniel S. Barnett                                                                    Manager, Personnel Staffing Group, LLC
Protective Insurance Company                                                         Defendant
Protective Insurance Corporation                                                     Parent company of Protective Insurance Company




         August 2, 2019                                    /s/ Eliot R. Hudson
         Date                                              Signature
                                                           Eliot R. Hudson

                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant Protective Insurance Company
CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
